475 F.2d 1261
AKIN MOBILE HOMES, INC., Plaintiff-Appellant,v.SECRETARY OF HOUSING & URBAN DEVELOPMENT and Department ofHousing & Urban Development, etc., Defendants-Appellees.
No. 72-3572 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 5, 1973.

Thomas M. Hendricks, Jr., Pigford & Hendricks, Howard R. Pigford, Meridian, Miss., for plaintiff-appellant.
Robert E. Hauberg, U. S. Atty., Joseph E. Brown, Jr., Asst. U. S. Atty., Jackson, Miss., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellant's suit was dismissed below without prejudice to the plaintiff's right to sue the United States under the Tucker Act1 in the U. S. Court of Claims.2


2
The suit arose out of a dispute concerning contractual negotiations between the parties for the lease on an emergency basis of approximately 400 mobile homes to HUD for the use of residents of Southern Mississippi rendered homeless by Hurricane Camille, which struck the Mississippi Gulf Coast on August 17, 1969.  According to the complaint the plaintiff was required to pay state and local taxes in the amount of $76,002.25, an item not contemplated in the telegraphic negotiations between the parties.  The complaint alleged that HUD had renegotiated other contracts to take care of similar inequities with other lessors similarly situated, and that officials of HUD had failed and refused to renegotiate appellant's contract.


3
The district judge was not in error in concluding that this case should be dismissed for lack of jurisdiction and further that Title 12, U.S.C., Section 1702, does not provide a basis for concurrent jurisdiction of the district court with the Court of Claims.  The judgment appealed from is


4
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The amount claimed exceeded the district court's $10,000 limitation of jurisdiction under the Tucker Act, Title 28, U.S.C., Section 1346(a)(2)


2
 The memorandum-opinion and judgment of the lower court are reported sub nom.  Akin Mobile Homes, Inc., a Mississippi Corporation v. Secretary of Housing & Urban Development and Department of Housing & Urban Development, An Agency of the U. S. Government, Washington, D.C., S.D.Miss.1972, 354 F.Supp. 1036